DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Notice of Amendment
In response to the amendment(s) filed on 7/8/21, amended claim(s) 1 and 3, and new claim(s) 12-15 is/are acknowledged.  The following new and/or reiterated ground(s) of rejection is/are set forth:
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim(s) 1-2 and 4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 4,494,581 to Gordon in view of U.S. Patent No. 4,769,215 to Ehrenkranz.
For claim 1, Gordon discloses a specimen collection container (Abstract) comprising:
an interior chamber (defined collectively by 19, 41, 30/54) (Figs. 1-8) having a bottom portion (bottom portion of 30/54 or 19), a sidewall (sidewall of 30/54), and an open top (top of 41); and
an absorber (25, 50, or 62) disposed within the interior chamber (as can be seen in Figs. 3 and 5-8) which absorbs (Examiner’s Note: functional language, i.e., capable of) a predetermined volume of fluid (col. 5, lines 8-26), wherein the predetermined volume of fluid is a saturation point of the absorber (Examiner’s Note: this clause being a further limitation of functional language, i.e., capable of) (col. 5, lines 9-26 and 33-52), wherein when a fluid stream enters the chamber through the open top, the absorber absorbs (Examiner’s Note: functional language, i.e., capable of) the predetermined volume to the saturation point of the absorber (col. 5, lines 9-26 and 33-52), and additional fluid from the fluid stream is unabsorbed and maintained in the interior chamber containing the absorber (see the part of the interior chamber 19 that is above element 24, but below element 23) (Examiner’s Note: Gordon’s absorber absorbing the fluid until the element 61 is closed, then additional fluid not being absorbed), but in fluid isolation from the fluid absorbed by the absorber (col. 5, lines 33-37) (also see generally col. 5, lines 8-52), and wherein the additional fluid is accessible through the open top portion of the interior chamber (as can be seen in Figs. 5-8).
In the event that a skilled artisan would not understand Gordon’s absorber as being capable of absorbing a predetermined volume of fluid, wherein the predetermined volume of fluid is a saturation point of the absorber such that the absorber the predetermined volume to the saturation point of the absorber, it would have been obvious to a skilled artisan to modify Gordon such that the absorber is capable of absorbing a predetermined volume of fluid, wherein the predetermined volume of fluid is a saturation point of the absorber such that the absorber the predetermined volume to the saturation Gardner v. TEC Syst., INc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984).  That is, whether or not Gordon’s absorber closes its movable member at a saturation point of the absorber or at a point below a saturation point of the absorber does not affect the absorber’s ability to close the movable member.  Additionally, a skilled artisan would have been motivated to modify Gordon’s absorber such that it closes the movable member at a saturation point to minimize the amount of material used in the absorber, which would lead to the obvious advantage of decrease manufacturing costs.
Gordon does not expressly disclose a removable lid adapted to cover the open top portion of the interior chamber to prevent the fluid from leaking from the interior chamber.
However, Ehrenkranz teaches a removable lid (17) (Fig. 5) (col. 3, lines 35-40 and 59-60) adapted to cover an open top portion of an interior chamber to prevent fluid from leaking form the interior chamber (as can be seen in Fig. 5) (col. 3, lines 35-40 and 59-60).
It would have been obvious to a skilled artisan to modify Gordon to include a removable lid adapted to cover the open top portion of the interior chamber to prevent the fluid from leaking from the interior chamber, in view of the teachings of Ehrenkranz, for the obvious advantage of enclosing the open top portion of Gordon to prevent further sample from be obtained.
For claim 2, Gordon further discloses wherein the absorber comprises bentonite, diatomaceous earth, pelites, zeolites, chitosan, alginates, starch-based powders, and/or sodium polyacrylate (col. 5, lines 8-26).
For claim 4, Gordon further discloses wherein the absorber comprises a powder (col. 3, lines 24-25).
Claim(s) 3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gordon in view of U.S. Patent No. 5,042,502 to Guirguis.
For claim 3, Gordon discloses a specimen collection container (Abstract) comprising:
an interior chamber (defined collectively by 19, 41, 30/54) (Figs. 1-8) having a bottom portion (bottom portion of 30/54 or 19), a sidewall (sidewall of 30/54), and an open top (top of 41); and
an absorber (25, 50, or 62) disposed within the interior chamber (as can be seen in Figs. 3 and 5-8) which absorbs (Examiner’s Note: functional language, i.e., capable of) a predetermined volume of fluid (col. 5, lines 8-26), wherein the predetermined volume of fluid is a saturation point of the absorber (Examiner’s Note: this clause being a further limitation of functional language, i.e., capable of) (col. 5, lines 9-26 and 33-52), wherein when a fluid stream enters the chamber through the open top, the absorber absorbs (Examiner’s Note: functional language, i.e., capable of) the predetermined volume to the saturation point of the absorber (col. 5, lines 9-26 and 33-52), and additional fluid from the fluid stream is unabsorbed and maintained in the interior chamber containing the absorber (see the part of the interior chamber 19 that is above element 24, but below element 23) (Examiner’s Note: Gordon’s absorber absorbing the fluid until the element 61 is closed, then additional fluid not being absorbed), but in fluid isolation from the fluid absorbed by the absorber (col. 5, lines 33-37) (also see generally col. 5, lines 8-52), and wherein the additional fluid is accessible through the open top portion of the interior chamber (as can be seen in Figs. 5-8), wherein the interior chamber is separated into a first chamber (30) and a second chamber (19) with the absorber maintained within the second chamber (as can be seen in Figs. 3-8), and wherein the additional fluid from the fluid stream is collected in the first chamber (col. 6, lines 3-7).
In the event that a skilled artisan would not understand Gordon’s absorber as being capable of absorbing a predetermined volume of fluid, wherein the predetermined volume of fluid is a saturation point of the absorber such that the absorber the predetermined volume to the saturation point of the Gardner v. TEC Syst., INc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984).  That is, whether or not Gordon’s absorber closes its movable member at a saturation point of the absorber or at a point below a saturation point of the absorber does not affect the absorber’s ability to close the movable member.  Additionally, a skilled artisan would have been motivated to modify Gordon’s absorber such that it closes the movable member at a saturation point to minimize the amount of material used in the absorber, which would lead to the obvious advantage of decrease manufacturing costs.
Gordon does not expressly disclose wherein the interior chamber comprises a screen separating the interior chamber, and wherein the screen permits the predetermined volume of fluid to pass from the first chamber to the second chamber but prevents the absorber from passing from the second chamber to the first chamber.
However, Guirguis teaches a screen (14) separating an interior chamber (chamber defined by 12, as can be seen in Figs. 2-3), wherein the screen permits (Examiner’s Note: functional language, i.e., capable of) a predetermined volume of fluid to pass but prevents (Examiner’s Note: functional language, i.e., capable of) an absorber from passing (col. 3, lines 22-27).
It would have been obvious to a skilled artisan to modify Gordon wherein the interior chamber comprises a screen separating the interior chamber, and wherein the screen permits the predetermined volume of fluid to pass from the first chamber to the second chamber but prevents the absorber from .
Claim(s) 5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gordon in view of Ehrenkranz, and further in view of U.S. Patent Application Publication No. 2012/0100967 to Leibowitz.
For claim 5, Gordon and Ehrenkranz do not expressly disclose wherein the absorber comprises a pouch enclosing an absorbent material.
However, Leibowitz teaches enclosing an absorber (“sponge,” para [0027]) in a pouch (para [0027]).
It would have been obvious to a skilled artisan to modify Gordon wherein the absorber comprises a pouch enclosing an absorbent material, in view of the teachings of Leibowitz, for the obvious advantage of holding the absorbent material together so that it doesn’t mix with the urine or float away in the urine or part of it doesn’t become separated from the remainder of the absorbent material (for example when the absorbent material is like a powder or pellets and non a uniform structure) (see para [0027] of Leibowitz, i.e., “single piece”).
Claim(s) 10 and 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gordon in view of Ehrenkranz, and further in view of U.S. Patent Application Publication No. 2014/0161940 to Aviles et al. (hereinafter “Aviles”).
For claim 10, Gordon further discloses a second chamber (19) with the absorber maintained therein (as can be seen in Figs. 3-8).
Gordon and Ehrenkranz do not expressly disclose wherein the interior chamber comprises a filter paper separating the interior chamber into a first chamber and a second chamber, and wherein the filter paper allows fluid to pass from the first chamber to the second chamber.

It would have been obvious to a skilled artisan to modify Gordon wherein the interior chamber comprises a filter paper separating the interior chamber into a first chamber and a second chamber, and wherein the filter paper allows fluid to pass from the first chamber to the second chamber, in view of the teachings of Aviles, for the obvious advantage of allowing only liquid and dissolved and/or suspended particulars of a certain size to pass, yet prevent relatively large particles from flowing through the filter so that the absorber is not stopped up with relatively large particles.
For claim 11, Gordon, as modified, further discloses wherein the absorber comprises an absorbent powder (col. 3, lines 24-25, col. 7, lines 57-61, and/or col. 8, lines 62-65), which, when wetted, forms a solid structure that will not pass through the filter paper (Examiner’s Note: construed in view of para [0052] of Applicant’s specification as originally filed) (col. 5, lines 8-26), thereby separating the first chamber from the second chamber (as can be seen in Figs. 3-8), and wherein the additional fluid from the fluid stream is collected in the first chamber (col. 6, lines 3-7).
Claim(s) 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gordon in view of Ehrenkranz, and further in view of U.S. Patent Application Publication No. 2007/0270708 to Hung et al. (hereinafter “Hung”).
For claim 12, Gordon further discloses a port (23) (Figs. 5-8).
Gordon and Ehrenkranz do not expressly disclose a port having a closed position, wherein the fluid in the interior chamber is inaccessible when the port is in the closed position.

It would have been obvious to a skilled artisan to modify Gordon such that the port has a closed position, wherein the fluid in the interior chamber is inaccessible when the port is in the closed position, in view of the teachings of Hung, for the obvious advantage of being able to close the ports when urine is being deposited so that urine does not splash through the port(s) as it is being collected, and then opening the ports after the deposit is complete so that any overflow can be controlled.
Claim(s) 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gordon in view of Guirguis, and further in view of Ehrenkranz.
For claim 14, Gordon and Guirguis do not expressly disclose a removable lid adapted to cover the open top portion of the first chamber to prevent the fluid from leaking from the first chamber.
However, Ehrenkranz teaches a removable lid (17) (Fig. 5) (col. 3, lines 35-40 and 59-60) adapted to cover an open top portion of a first chamber to prevent fluid from leaking form the first chamber (as can be seen in Fig. 5) (col. 3, lines 35-40 and 59-60).
It would have been obvious to a skilled artisan to modify Gordon to include a removable lid adapted to cover the open top portion of the first chamber to prevent the fluid from leaking from the first chamber, in view of the teachings of Ehrenkranz, for the obvious advantage of enclosing the open top portion of Gordon to prevent further sample from be obtained.
Allowable Subject Matter
Claim(s) 13 and 15 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments filed 7/8/21 have been fully considered.  They will be treated in the order presented.
With respect to the first argument, the grounds of rejection has been changed due to Applicant’s newly amended claim language.  Therefore, the arguments do not address the new grounds of rejection necessitated by Applicant’s amendments.
With respect to the second argument, the grounds of rejection has been changed due to Applicant’s newly amended claim language.  Therefore, the arguments do not address the new grounds of rejection necessitated by Applicant’s amendments.
With respect to the third argument, claim 3 is an apparatus-type claim.  Therefore, the claim language “wherein the screen permits the predetemiend volume of fluid to pass from the first chamber to the second chamber” is treated as functional language, such that if the prior art is capable of performing the claimed function, then the prior art reads on the claimed function.  The examiner submits that the prior art’s screen is capable of performing this function.
With respect to the fourth argument, claim 5 recites “wherein the absorber comprises a pouch enclosing an absorbent material.”  Leibowitz is not relied upon for urine absorption.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
With respect to the fifth argument, Applicant has provided no evidence to support this contention.  We are instructed that "attorney's arguments .. cannot take the place of evidence." In re Pearson, 494 F.2d 1399, 1405 (CCPA 1974) (citation omitted); see also In re De Blauwe, 736 F.2d 699, 705 (Fed. Cir. 1984) (holding that lawyer arguments and conclusory statements that are unsupported by factual evidence are entitled to little probative value).  The examiner submits that there is no evidence of record that “particles” would not block liquid as argued by Applicant.
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Additionally, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LEE CERIONI whose telephone number is (313) 446-4818.  The examiner can normally be reached on M - F 8:00 AM - 5:00 PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL L CERIONI/Primary Examiner, Art Unit 3791